HARDY, Judge.
This is an appeal by defendant-third party plaintiff from judgment of the lower court sustaining a declinatory plea to the jurisdiction asserted by third party defendants.
Before this Court counsel for all parties to the suit have filed a motion praying that the judgment sustaining the plea to the jurisdiction be reversed and set aside and the suit remanded to' the district court for further proceedings.
In consideration of the joint motion, and without pronouncement upon the merits of the appeal.
It is ordered, adjudged and decreed that the judgment of the district court sustaining the plea to the jurisdiction asserted by third party defendants, Henry A. Adoue and State Farm Mutual Automobile Insurance Company, be and it is set aside, annulled and reversed, and,
*490It is now ordered that said plea he and it is overruled and this cause is remanded to the Honorable the Fourth Judicial District Court in and for the Parish of Ouachita, State of Louisiana, for further proceedings ■ according to law.
Costs of this appeal are taxed equally against third party plaintiff and third parties defendants.